Citation Nr: 1548842	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-19 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to April 14, 2009, for the grant of recognition of the Veteran's daughter as a helpless child.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active duty service from August 1956 to November 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California.   

In March 2015 the Veteran informed VA that he withdrew his request for a hearing before the Board.  There are no current outstanding hearing requests.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for recognition of his daughter as a helpless child was received on April 14, 2009.
 
2.  No document prior to April 14, 2009 may be construed as a claim for entitlement to recognition of the Veteran's daughter as a helpless child.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to April 14, 2009, for the grant of helpless child status for the Veteran's daughter have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.403 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal for an earlier effective date for the award of helpless child benefits arises from the Veteran's disagreement with the effective date assigned after the award of the subject benefits.  The United States Court of Appeals for Veterans Claims (Court) has held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Additionally, the Board notes that in February 2011, VA sent a letter to the Veteran informing him of the information and evidence necessary for the award of helpless child benefits and this letter included notice regarding the assignment of an effective date in the event of an award of VA benefits.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim.  38 C.F.R. § 3.159(c)(4).  There is no reported relevant evidence that remains outstanding.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

The April 2012 rating decision on appeal determined that the Veteran's daughter, MSC, became permanently incapable of self-support due to mental disorder prior to the age of 18.  The Veteran was awarded additional benefits based on his daughter's helpless child status effective from April 14, 2009.  The Veteran appealed the effective date assigned.  He pointed out that he has been in receipt of compensation benefits from April 1999, and that his daughter has been a disabled helpless child since prior to April 1999.  He asserts that the effective date of award of helpless child status for his daughter should be in April 1999.  

The Veteran further reports that he was designated incompetent and had an attorney and a fiduciary.  He asserted that it was the duty of his attorney or fiduciary to inform the VA of his helpless child.  He maintains that this is evidence that VA failed to inform the attorney and fiduciary of the information of how to apply for compensation for his helpless child daughter.

An award of compensation to or for a child, or to or for a veteran or surviving spouse on behalf of such child, on the basis of the child being permanently incapable of self-support (38 C.F.R. § 3.57(a)(3) (2015)) will be effective as follows: in original claims, the date is fixed by 38 C.F.R. §§ 3.400(b) or (c) or 38 C.F.R. § 3.401(b); and in claims for continuation of payments the award is effective as of the child's 18th birthday if the condition is claimed prior to or within 1 year after that date, otherwise the award is effective from the date of receipt of the claim.  38 C.F.R. § 3.403.  In this case the claim for helpless child status was made a number of years after the original claim and thus 38 C.F.R. § 3.403 is applicable to the Veteran's claim with regard to continuation of payments with the addition of helpless child benefits.  

The Veteran's daughter, MSC, was born in 1975.  She reached the age of 18 in 1993.  The Board notes that at the time the Veteran was awarded compensation benefits, in April 1999, the Veteran's daughter was already more than 24 years old.  Since the Veteran's claim was not received within a year of the daughter's 18th birthday, the effective date must be the date of receipt of claim.  The Board has reviewed the Veteran's claims file and can find no communication from the Veteran dated prior to April 14, 2009 indicating that the Veteran was claiming that his daughter was a helpless child, who became permanently incapable of self-support prior to the age of 18.  The Board further notes that the Veteran has not asserted that he submitted a claim for helpless child status for his daughter prior to April 14, 2009.  

The Veteran has essentially asserted that VA personnel failed to inform him, his attorney, or his fiduciary, that the Veteran's daughter was eligible for the designation as a helpless child.  The Board notes that the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents in May 2005.  This form asks whether the Veteran had children of any age permanently helpless for mental or physical reasons.  This indicates that there was some notice to the Veteran regarding helpless child status several years prior to his claim.  The Veteran did not indicate on his May 2005 VA Form 21-686c that he had a child permanently helpless for mental or physical reasons.  Even assuming for the sake of argument that the Veteran, his attorney, or his fiduciary failed to be advised by VA employees regarding helpless child eligibility, the Board is nevertheless not authorized to award payment of benefits where statutory requirements for such benefits were not met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  Such action, even if shown to have occurred could not create any legal right to benefits where they are otherwise precluded by law.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995).

In sum, the Board can find no document of record that can be construed as claim, formal or informal, for the issue at hand that is dated prior to April 14, 2009.  As such, there is no basis for providing the benefit the Veteran seeks prior to that date and the appeal is denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to an effective date prior to April 14, 2009, for the grant of permanent incapacity for self-support for the Veteran's daughter is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


